Citation Nr: 1706247	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-03 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for right knee degenerative joint disease (DJD) with mild lateral instability, to include as secondary to a service connected disability.

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to May 1979 and December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from the July 2009 rating decision denying service connection for a right leg disability and the August 2015 rating decision denying entitlement to a TDIU of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared at an April 2013 hearing before the undersigned Veterans Law Judge regarding the issue of entitlement to service connection for a right leg disability.  A transcript of the hearing is associated with the record.  In August 2016, the Veteran withdrew his request for a Board hearing regarding the issue of entitlement to a TDIU.

This matter was previously before the Board in March 2014 which denied entitlement to service connection for a right knee disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued a Joint Motion for Remand (JMR) vacating the Board's March 2014 decision.  The Court instructed the Board to obtain private treatment records that the Veteran discussed in his April 2013 hearing.  In May 2015, the Board remanded this matter to obtain these private treatment records and to obtain documents pertaining to any award or denial of disability benefits from the Social Security Administration (SSA).




FINDINGS OF FACT

1. The Veteran's right knee DJD with mild lateral instability is not related to his military service.

2. The Veteran's right knee DJD with mild lateral instability was not caused or aggravated by his service connected left knee disabilities. 

3. The evidence establishes that the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for right knee DJD with mild lateral instability, to include as secondary to a service connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310.

2. The criteria for a TDIU have not been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In January 2009, notice was issued to the Veteran with regard to his service connection claim.  

The record does not indicate that the RO provided the Veteran with the requisite notice prior to the initial adjudication of the Veteran's claim for a TDIU.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1).  However, defective notice is not prejudicial if (1) the veteran demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  A June 2016 statement of the case provided the Veteran with the pertinent laws and regulations, including provisions relating to the elements of a service connection claim, the Veteran's responsibility to present and support a claim for disability benefits, and VA's duty to assist the Veteran in obtaining evidence.   Furthermore, throughout the pendency of this appeal, the Veteran was represented by an accredited attorney.  Based on the above, the Board finds that a reasonable person could be expected to understand what was needed with regard to a claim for a TDIU.  See Sanders, 487 F.3d at 889.  The Board acknowledges that fully adequate notice was provided after the initial adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Court's February 2015 JMR found that the Board failed to discuss whether its duty to assist was met with regard to two private physician treatment records identified by the Veteran in his April 2013 Board hearing.  In March 2015, the Veteran's representative submitted the contact information for the private physicians and indicated that one of these physicians works at the VAMC where the Veteran was treated.  However, this physician is not listed in any of the Veteran's VA treatment records.  Subsequently in July 2015, the Board sent the Veteran a VA Form 21-4141, Authorization and Consent to Release Information, so that the Board could obtain medical records by both physicians.  The Veteran failed to respond to this request and to date the VA has not received said form.  The duty to assist is not a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, two VA examinations have been secured in connection with the current claim.  Taken together, the Veteran's VA examinations are adequate; the VA examiners considered the entire record, noted the history of the disabilities, addressed relevant evidence, and provided the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has therefore been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in May 2015.  The purpose of the May 2015 remand was to attempt to obtain the treatment records by the two private physicians listed in the correspondence received from the Veteran's attorney in March 2015 and obtain SSA records.  Upon remand, the Veteran's SSA records were obtained and authorizations were sent to the Veteran to obtain any outstanding private treatment records with no response from the Veteran.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in April 2013 for his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his right knee disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Service connection generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 


V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right Leg DJD with Mild Lateral Instability

The Veteran contends that his right knee DJD with mild lateral instability is secondary to his service connected left knee disabilities which include traumatic arthritis, instability, and status post reconstruction left anterior cruciate ligament (ACL).  

As an initial matter, there is no evidence in the record, nor has the Veteran claimed, that his right knee DJD with mild lateral instability is a direct result of his military service.  Therefore, entitlement to service connection for a right knee disability on a direct basis is not warranted.

In August 2015, the Veteran underwent a VA examination to determine the etiology of his right knee disability.  The examiner stated that there are no accepted medical studies that support a relationship that favoring one lower extremity will result in injury to the opposite lower extremity.  The examiner opined that the Veteran's right knee condition is not the direct or proximal result of his service connected left knee condition.  Although the examiner wrote "it is less likely as not" that the Veteran's service connected left knee is the cause of his right knee disability, it is clear from the remainder of his opinion that he meant to write "less likely than not."  The examiner continued to say that it is more likely than not that the underlying degenerative changes in the Veteran's right knee would have manifested themselves over time, regardless of his left knee disability. ("[T]he relationship is not that of the 'injured' lower extremity contributing to an 'injury' of the opposite extremity.")  Furthermore, the examiner bolstered his opinion with a reference to an article in the Journal of Bone and Joint Surgery that concluded that there is no hard data to support the belief that favoring one leg adversely affects the other and that this sequence is unlikely. 

This same negative nexus opinion was also provided in a June 2009 VA examination. 

Therefore, the Board finds that entitlement to service connection for a right knee disability on a secondary basis is not warranted.

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b).  

In the matter at hand, service connection is in effect for traumatic arthritis of the left knee, evaluated as 40 percent disabling and instability of the left knee, status post reconstruction of the ACL, evaluated at 20 percent disabling.  A combined schedular evaluation of 50 percent has remained in effect from August 2012.

On the basis of the foregoing, it is clear that the Veteran does not meet the schedular requirements for TDIU entitlement set forth in 38 C.F.R. § 4.16(a), and thus, the question presented for review is whether he is unable to secure of follow a substantially gainful occupation as a result of his service connected disabilities on an extra-schedular basis.  38 C.F.R. § 4.16(b). 

The Veteran asserts that he is unemployable as a result of his left knee disabilities. Specifically, the Veteran contends that he is unable to obtain or maintain employment due to the pain, swelling, and instability of his left knee.  In his March 2015 Request for Employment Information, the Veteran stated that he has not worked full time since 2000. However, in July 2014, the Veteran stated that his last date of employment was in June 2014 as a parts manager at an automotive store.  The Veteran reported that he worked at this position for 35-38 hours per week, but could not work more than 2 days in a row due to his service connected left knee disability.  The Veteran stated that prolonged standing aggravated his knees and he had to regularly wear a knee brace to assist with the instability of his left knee.  Additionally, he reported that he was no longer working in this position due to his inability to ambulate without a cane, which interfered with carrying items.  The Veteran reported chronic pain in his left knee with flare-ups at times that required rest and medication.

Prior to this managerial position, the Veteran worked as a non-emergency transport driver.  The only issues the Veteran stated that he had while working in this position was stiffness following three to four hours of sitting.  It is unclear from the record whether or not the Veteran's left knee disability was the reason for his departure from this position.  The Veteran began working as a transport driver after leaving his job at a sawmill because he was unable to stand for more than an hour.

The record states that the Veteran retired on disability benefits from the SSA.  Review of the Veteran's Social Security disability determination file indicates that the Veteran was determined to be disabled under the rules of that agency due to unspecified arthropathies of major joints as his primary disabling conditions, with essential hypertension indicated as a secondary disabling condition.  Additionally, the Veteran's right knee disability, left hip pain, and sacroiliac pain/bursitis were considered in the Veteran's determination of disability.  However, these conditions are not service connected and thereby are not considered relevant for the determination of whether or not a TDIU is warranted. (Neither non-service-connected disabilities nor advancing age may be considered for a TDIU.  38 C.F.R. § 4.19.)

A May 2001 VA examiner stated that the Veteran would not be able to do any kind of work that required standing or walking as a result of severe pain and swelling with limited range of motion of his left  knee.  A private physician report from February 2009 stated that the Veteran had full extension and flexion of his left knee to about 90 degrees.  At a VA examination in August 2012, the Veteran stated that he is able to perform his activities of daily living without difficulty.  In May 2014, the Veteran was seen at a VA Medical Center with reports of worsening knee pain and he requested a written excuse to be off work for 90 days.
During the Veteran's August 2015 VA examination, the examiner stated that due to the Veteran's decreased range of motion, the Veteran has the inability to squat and experiences difficulty walking stairs.  The examiner noted that repetitive testing did not change the findings or result in any additional functional loss.  Additionally, muscle strength in the left knee was 4/5, which is a decrease from normal of 5/5.  The examiner reported no muscle atrophy, ankylosis, or history of recurrent subluxation or lateral instability.  The examination record concluded that the Veteran's inability to squat and requirement of a cane with ambulation would make work very difficult.

The determination of whether a veteran is employable is a legal determination, rather than a medical determination.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner.").  Therefore, the Board has the ultimate authority to decide whether or not the Veteran is employable.

The Veteran reported that his education level is one year of high school with no additional training or education.  However, as demonstrated by his extensive work history, the Veteran does have the necessary skills and experience to maintain and follow a substantially gainful occupation. 

The Board finds that, after a review of his service connected left knee disabilities, the Veteran is able to secure or follow a substantially gainful occupation.  Although the Veteran is limited physically as a result of his service connected left knee disabilities, the record does not demonstrate that the Veteran could not follow a substantially gainful sedentary occupation.  While the Veteran asserts that he is unemployable, the examination report of record indicates that the Veteran is capable of doing routine tasks that do not involve physical labor.  The Board notes that despite the Veteran's physical limitations, it appears from the record that the Veteran could perform seated work.

Accordingly, the Board finds, based on the preponderance of evidence, that the Veteran's service-connected disability does not preclude him from obtaining and maintaining substantially gainful employment and does not warrant extra-schedular consideration.  Therefore, the Veteran's claim for TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


ORDER

1.  Entitlement to service connection for right knee DJD with mild lateral instability, to include as secondary to a service connected disability, is denied.

2.  Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


